Dean, J.
The defendants Hoagland are members of the bar oí this state. Théy reside and maintain a law office at North Platte. Plaintiff's wife employed defendants as counsel in a divorce action, and they rendered to her valuable legal services in that case, in which she prevailed in both district and supreme courts, and as well in subsequent litigation that grew; out of the divorce case. In payment therefor *367'she conveyed to defendants a tract of land; defendants paying to her a snm of money that represented the difference in value between the land and the reasonable value of the services. Plaintiff now seeks to recover from defendants the tract of land conveyed to them by Mrs. Diedrichs on the ground of fraud, alleging ownership in the husband at the time of conveyance, a contention that is not sustained by the record. Plaintiff also demands a large sum of money claimed as damages. Mrs. Diedrichs appears in this action as Laura Stephenson.
In the divorce proceeding the plaintiff in this case was defendant. He has since remarried the wife who divorced him, and is now aided and abetted by her in his efforts to maintain this action. As soon as plaintiff and his wife were reconciled, their joint belligerence was directed against the wife’s rescuer, a situation not altogether novel in human affairs. If plaintiff, who is appellant here, were to prevail, defendants would be deprived of any remuneration for services rendered, and besides would lose the sum of money paid to plaintiff’s wife in part payment for the land when it was conveyed to them. In the trial court defendants prevailed, and in view of the record before us they must prevail here.
A lengthy statement of the facts is not deemed necessary, nor is it incumbent on us to write an opinion long drawn out. We believe it sufficient to say that we have carefully examined the record, and we- are unable to find the defendants guilty of practicing any deceit or fraud or bad faith toward their client. We áre not unmindful of the familiar rule that requires an attorney to exercise the utmost good faith in all his relations and dealings with his client. In this respect, as in all else, the record amply supports the judgment that was rendered in favor of defendants. The learned trial judge who heard the case was abundantly justified in finding on all points in favor of defendants.
The judgment is right, and is in all things
Affirmed.